Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 2/2/21 has been entered.  Claims 1, 3-4, 6-10, and 12-20 are currently pending examination.  Claims 2, 5, and 11 had been canceled by Applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites “wherein the film is a molecular monolayer formed from a precursor comprising a silane containing component or alternative thermally stable UV commercial blends.”  Parent claim 1 had been amended to require that “the film is a molecular monolayer”. Applicants original disclosure does not adequately support that the molecular monolayer is formed from thermally stable UV 
Dependent claim 7 does not cure the defects of the claim from which it depends.

Claim 9 recites “wherein the film is a layer of inorganic material of at least one of a group of polysilicon, silicon oxide, or Ag.”  Parent claim 1 had been amended to require that “the film is a molecular monolayer”. Applicants original disclosure does not adequately support that the molecular monolayer is formed from “at least one of a group of polysilicon, silicon oxide, or Ag”.  Applicant’s disclosure clearly presents two alternative embodiments designated “Example 1” and “Example 2”.  “Example 1” is directed to the film being a molecular monolayer; whereas “Example 2” is directed to “In an alternative example, a sacrificial layer, such as a thin film mask, is made from inorganic materials…such as polysilicon, silicon oxide, or…Ag serving as the sacrificial material”   (see [0033-0035] of original disclosure).  Thus the original disclosure does not adequately support that the film is both a molecular monolayer and a thin film layer of inorganic material of at least one of a group of polysilicon, silicon oxide, or Ag; as these two materials are disclosed as alternative / mutually exclusive embodiments.   
Claim 10 recites “wherein the film has a thickness of about 1 nm to about 1 micron”  Parent claim 1 had been amended to require that “the film is a molecular monolayer”. Applicants original disclosure does not adequately support that the molecular monolayer has a thickness “of about 1 nm to about 1 micron”.  Applicant’s disclosure clearly presents two alternative embodiments designated “Example 1” and “Example 2”.  “Example 1” is directed to the film being a molecular monolayer; whereas “Example 2” is directed to “In an alternative example, a sacrificial layer, such as a thin film mask, is made from inorganic materials…such as polysilicon, silicon oxide, or…Ag serving as the sacrificial material” and further wherein the thin film possesses “a thickness of about 1 nm to about 1 micron”   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2015/0311044; hereafter Sun) in view of Calhoun et al (US 4,964,945; hereafter Calhoun) and Bowers (US 6,500,758; hereafter Bowers).
Claim 4: Sun teaches a method for providing an etch chamber part with a plasma resistant ceramic coating (plasma resistant ceramic coating) (see, for example, abstract, Fig 3-6) comprising;

Calhoun teaches a predictable method for providing a part with a patterned / selectively applied ceramic coating material, over one or more predetermined regions (see, for example, abstract and col 5 lines 27-30) comprising;
Placing a patterned mask (resist 58’; which is taught to comprise a photosensitive resist / photoresist) on the part (52); (see, for example col 4 lines 1-12, and Fig 2 or 3).  
Depositing a film (70) over the part (See, for example, Fig 4, col 4 lines 12-23),
Removing the patterned mask after depositing the film (see, for example, Fig 4, col 4 lines 1-32).  
Applying a ceramic coating (ceramic pattern material 74) on the part (see, for example, Fig 5 col 5 lines 23-30). 
removing the plasma resistant coating (74)  deposited over the film (See, for example, Fig 5 to 6). 
Calhoun further teaches its method provides the benefit of expanded support materials, and improved pattern resolution (See, for example, col 2 lines 12-22 and col 2 lines 56-68).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the masking, depositing, removing, applying, and removing steps as taught by Calhoun as the patterned masked coating desired in Sun as it would achieve the 
Calhoun in view of Posset does not explicitly teach wherein the step of removing one or more parts of the plasma resistant ceramic coating deposited over the film is achieved without removing parts of the film under removed parts of the plasma resistant ceramic coating.  Bowers teaches a method of selectively removing coatings applied over masks while retaining the coatings not overlying the masks (See, for example, abstract, Fig 2).  Bowers further teaches wherein such selective removal can be achieved by CO2 blasting which provides such a removal process without damaging the portion of the coating desired to be retained, and further enhances subsequent mask removal rate (See, for example, col 3 lines 10-30). Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated selective coating removal of parts of the plasma resistant ceramic coating without removing parts of the film under removed parts of the plasma resistant ceramic coating, such as via CO2 particle blasting, as such a method would provide predictable removal without damaging the retained ceramic coating portions and further as it would enhance the subsequent underlying mask / film removal rate. Note that during the step of plasma resistant ceramic coating removal, the film under those removed portions are not removed, thus meeting the presently claimed limitation; the claim is drafted in open comprising language therefore subsequent removal of parts of the film under removed parts of the plasma resistant ceramic coating is not prohibited, such as by some subsequent removal step. 
Allowable Subject Matter


Response to Arguments
Applicant's remaining argument filed 2/2/21 directed to the 35 USC 103 rejection of claim 4 over Sun in view of Calhoun and Bowers has been fully considered but they are not persuasive.  Applicant argues that none teach the added limitation of one of the types of claimed patterned mask materials.  The examiner disagrees and notes that Calhoun has explicitly taught wherein the patterned mask (58’) comprises a photosensitive resist (photoresist) (col 4 lines 1-12).  Applicant further argues that Bowers teaches the CO2 removes both the metal layer and the underlying photoresist.  The examiner disagrees and directs that Applicants attention to Fig 1-2, and col 5 lines 10-24 of Bowers wherein during the step of removing the overlying layer (14A) the parts of layer 10 which reside beneath such removed portions of 14 were not similarly removed, but rather were retained.  Bowers does teach the parts of the film underlying 14 can be subsequently removed by additional processing steps, but such additional steps are not excluded from the scope of the claim as the claim is drafted in open comprising language. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712